         Case 1:19-cv-07829-PAE Document 49 Filed 12/20/19 Page 1 of 2


                                                                                                        Michael Berengarten
                                                                                                                            Partner
                                                                                                               Phone:   212.592.1475
                                                                                                                 Fax:   212.545.2362
                                                                                                       mberengarten@herrick.com




December 20, 2019



VIA ECF & EMAIL


The Honorable Paul A. Englemayer
United States District Judge
United States District Court for the Southern District of New York
40 Foley Square, Room 2201
New York, NY 10007


Re:    Thomas & Betts Corp., n/k/a/ ABB Installation Products, Inc. (“T&B”) v. Trinity Meyer
       Utility Structures, LLC, f/k/a McKinley 2014 Acquisition, LLC (“Meyer”) and Arcosa, Inc.
       (“Arcosa”) Case No. 1:19-cv-07829 (PAE)(JLC)

Dear Judge Engelmayer:

We represent Plaintiff T&B in the above-captioned action. We write to respectfully request the
Court to mark under seal Exhibit 2 (ECF Doc. No. 46-2) of the Declaration of Peter A. Silverman,
dated November 18, 2019 (ECF Doc. No. 46) (the “Silverman Declaration”), submitted in support
of Plaintiff’s Motion to Dismiss Defendant’s Counterclaim.

Last night, it was brought to our co-counsel’s attention by opposing counsel that T&B filed an
unredacted copy of Meyer’s Answer and Counterclaim as Exhibit 2 to the Silverman Declaration.
The Court previously granted Meyer’s request for permission to file this document under
seal. (See ECF Doc. No. 33).

This morning, we called the ECF Help Desk pursuant to Section 21.8 of the SDNY’s Electronic
Case Filing Rules & Instructions to request that the docket entry be temporarily sealed pending
this request for the filing (Exhibit 2) to be formally sealed by the Court. The ECF Help Desk
advised us to reach out to Chambers directly, which directed us to file this letter. Accordingly,
T&B respectfully requests that the Court mark Exhibit 2 to ECF Doc. No 46 under seal.




HERRICK, FEINSTEIN LLP   ●   Two Park Avenue   ●   New York, NY 10016   ●   Phone: 212.592.1400   ●   Fax: 212.592.1500
         Case 1:19-cv-07829-PAE Document 49 Filed 12/20/19 Page 2 of 2




Hon. Paul A. Engelmayer
December 20, 2019
Page 2

We sincerely apologize for the oversight and appreciate the Court’s prompt attention to this
matter.

                                                      Respectfully submitted,

                                                      /s/ Michael Berengarten_____________
                                                       Michael Berengarten
                                                       Alan D. Kaplan
                                                       Two Park Avenue
                                                       New York, NY 10016
                                                       Telephone: (212) 592-1400
                                                       Facsimile: (212) 592-1500
                                                       mberengarten@herrick.com
                                                       akaplan@herrick.com




                       The Clerk of Court is respectfully directed to remove
                       Dkt. 46-2 from ECF. The parties shall file a redacted
                       version of this document, consistent with the Court's
                       order at Dkt. 33, on ECF forthwith and file an
                       unredacted version under seal in accordance with this
                       district's procedures. The parties are also directed to
                       provide an unredacted copy to the Court by email.
                       SO ORDERED.


                        PaJA.�
                       __________________________________
                             PAUL A. ENGELMAYER 12/20/2019
                             United States District Judge
